DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao, US Pat. 5,268,665.
Regarding claim 1, Iwao teaches a PTC heating module for heating a fluid (Iwao teaches his resistor device for a blower motor, wherein the resistor (thermistor) in flow direction (col. 1, lines 55-60, col. 2, lines 1-10), and heat radiation fins are arranged on the insulating plates or terminal plates (col. 6, lines 35-40) comprising:
at least one first electrically conductive contact electrode 24 (first electrodes comprises of electrodes 24 and/or 25) and at least one second electrically conductive contact electrode 28 (second electrodes comprises of electrodes 28 and/or 29) arranged spaced apart from each other;

at least one PTC thermistor element A having a certain thickness;
the at least one PTC thermistor element A having a first main surface (bottom) and a second main surface (top) disposed opposite each other at a distance from the thickness of the at least one PTC thermistor element A;
at least the first main surface (bottom) divided into a contact area (area covered by the electrode 24 and/or the conductive coating 1; see figure 4) and a rest area (area not covered by the electrode 24 and/or conductive coating 1) the contact area including an electrically conductive coating 1;
the second main surface (top) having a contact area (area covered by the electrode 33 and/or conductive coating 21) including an electrically conductive coatings 21;
the at least one first contact electrode 24 in contact with the contact area of the first main surface and the at least one second contact electrode 28 in contact with the contact area of the second main surface; and
wherein at least one of a clearance distance and a creepage distanced (distance along the uncovered rest area at the bottom surface of the thermistor A, the side surface of the thermistor A and the uncovered rest area at the top surface of the thermistor A) between the at least one first contact electrode 24 and the at least one second contact electrode 28 is greater than the thickness of the at least one PTC thermistor element A.
Regarding claim 2, Iwao teaches the PTC heating module, wherein the second main surface (top) is divided into the contact area (area covered by the electrode 33 and/or conductive coating 21) and a rest area (area not covered by the electrode 33 and/or conductive coating 21).
Regarding claim 5, Iwao teaches the PTC heating module, wherein at least one of the contact area of the first main surface and the contact area of the second at least one main surface has a rectangular shape (conductive coating 1 and/or electrode 26 has as rectangular shape) and a corresponding one of the rest area of the first main surface and the rest area of the second main surface is U-shaped (see the reproduced figure of Iwao below).
Regarding claim 6, Iwao teaches the PTC heating module, wherein at least one of the contact area of the first main surface and the contact area of the second main surface has a T-shape (see electrode 5 in figure 1a and electrode 26 in figure 3a) and a corresponding one of the rest area of the first main surface and the rest area of the second main surface is U-shaped (see the reproduced figure of Iwao below).

    PNG
    media_image1.png
    800
    534
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    799
    521
    media_image2.png
    Greyscale

Regarding claim 7, Iwao teaches the PTC heating module, wherein at least one of the contact area of the first main surface and the contact area of the second main surface has a rectangular shape and a corresponding one of the rest area of the first main surface and the rest area of the second main surface is L-shaped (see the reproduced figure of Iwao above).
Regarding claim 8, Iwao teaches the PTC heating module, wherein at least one of the contact area (area covered by the electrode 33 and/or conductive coating 21) of the first main surface and the contact area of the second main surface has a rectangular shape and a corresponding one of the rest area of the first main surface and the rest area of the second main 
Regarding claim 9, Iwao teaches the PTC heating module, wherein at least one of the contact area of the first main surface and the contact area of the second main surface has a rectangular shape and a corresponding one of the rest area of the first main surface and the rest area of the second main surface includes comprises two rectangular (see the reproduced figure of Iwas below) shaped subareas separated from each other by a corresponding one of the contact area of the first main surface and the contact area of the second main surface.

    PNG
    media_image3.png
    798
    536
    media_image3.png
    Greyscale


Regarding claim 10, Iwao teaches the PTC heating module, wherein the at least one first contact electrode (electrode 25) contacts an entire surface of the respective contact area (conductive coating 2 and/or 3) of the first main surface, and wherein the at least one second contact electrode (electrode 28) contacts an entire surface of the contact area (conductive coating 21 and/or 22) of the second main surface (see figures 3a and 4).
Regarding claim 11, Iwao teaches the PTC heating module wherein a part of one of the at least one first contact electrode and the at least one second contact electrode that is not in contact with the contact area (electrode 29 is not in contact with the contact area [conductive coating 21 and/or 22) with of a corresponding main surface is disposed at a distance from the corresponding .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Huang et al., CN 203134491 (machine translation attached).
Regarding claim 3, Iwao teaches the claimed invention except for the clearance distance or creepage distance is at least 1.5 times the thickness of the at least one PTC thermistor element.
	Huang teaches a PTC thermistor having a creepage distance being at least 1.5 times (the upper and lower incline for increasing creepage distance is between 20-80 degrees1.; page 2, 5th paragraph) the thickness of the thermistor (2mm thickness; under the heading of Concrete Example) for the purpose of improving the thermistor voltage withstand characteristics (page 3, 1st paragraph).  
	It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Huang with Iwao, since controlling the creepage distance allows controlling the voltage withstand characteristics of the thermistor. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Vekeman, US Pat. 5,777,541.
   	Iwao teaches the claimed invention except for the PTC thermistor element comprising of at least two PTC thermistor elements arranged at a distance from each other. 
	Vekeman teaches a PTC thermistor device comprising of at least two thermistor elements 1 (see at least figures 2 and 5) arranged at a distance from each other; and
	a first contact 9a connects respective contact areas of the first main surfaces (top of the thermistors) of the at least two thermistors in an electrically conductive manner, and a second contact electrode 9b connects respective contact areas (bottom of the thermistors) of the at least two thermistors in an electrically conductive manner.  Vekeman teaches “tailoring” to particular PTC thermistor requirements of a giving application (col. 3, lines 17-30).
 	It would have been obvious to one skill in the before the effective filing date of the current invention to have combined the teachings of Vekeman with Iwao, since having additional PTC thermistor allows for tailoring the thermistor requirement for a given application (For example, in Vekeman, multiple elements reduce heating time for the heater [col. 1,line 15].).

Regarding claims 12 and 18, Iwao teaches the heating device for heating a fluid (Iwao teaches his resistor device for a blower motor, wherein the resistor (thermistor) in flow direction (col. 1, lines 55-60 and col. 2,  lines 1-10), and heat radiation fins are arranged on the insulating plates or terminal plates (col. 6, lines 35-40, also see figures 1-4) comprising: 
a PTC heating module including:

at least one insulator layer 32, 33 coupled to the at least one first contact electrode 24 and the at least one second contact electrode 28, respectively;
at least one PTC thermistor element A having a certain thickness;
the at least one PTC thermistor element A having a first main surface (bottom) and a second main surface (top) disposed opposite each other at a distance from the thickness of the at least one PTC thermistor element A;
at least the first main surface (bottom) divided into a contact area (area covered by the electrode 24 and/or the conductive coating 1; see figure 4) and a rest area (area not covered by the electrode 24 and/or conductive coating 1) the contact area including an electrically conductive coating 1;
the second main surface (top) having a contact area (area covered by the electrode 33 and/or conductive coating 21) including an electrically conductive coatings 21;
the at least one first contact electrode 24 in contact with the contact area of the first main surface and the at least one second contact electrode 28 in contact with the contact area of the second main surface; and
wherein at least one of a clearance distance and a creepage distanced (distance along the uncovered rest area at the bottom surface of the thermistor A, the side surface of the thermistor A and the uncovered rest area at the top surface of the thermistor A) between the at least one first contact electrode 24 and the at least one second contact electrode 28 is greater than the thickness of the at least one PTC thermistor element A.

Vekeman teaches a PTC thermistor device comprising of at least two thermistor elements 1 (see at least figures 2 and 5) arranged at a distance from each other; and
	a first contact 9a connects respective contact areas of the first main surfaces (top of the thermistors) of the at least two thermistors in an electrically conductive manner, and a second contact electrode 9b connects respective contact areas (bottom of the thermistors) of the at least two thermistors in an electrically conductive manner.  Vekeman teaches “tailoring” to particular PTC thermistor requirements of a giving application (col. 3, lines 17-30).
 	It would have been obvious to one skill in the before the effective filing date of the current invention to have combined the teachings of Vekeman with Iwao, since having additional PTC thermistor allows for tailoring the thermistor requirement for a given application (For example, in Vekeman, multiple elements reduce heating time for the heater [col. 1,line 15].).
Regarding claim 13, Iwao teaches his resistor device for a blower motor, wherein the resistor (thermistor) in flow direction (col. 1, lines 55-60), and heat radiation fins are arranged on the insulating plates or terminal plates (col. 6, lines 35-40).
Regarding claim 14, Iwao teaches the heating device, wherein the heating device is connectable to a voltage source such that one of the at least one first contact electrode and the at least one second contact electrode of one of the plurality of PTC heating modules is supply-able with an operating voltage (protruding portions 5, 6 and 7 of the electrodes connect to power).
Regarding claim 15, Iwao teaches the heating device for a vehicle blower motor (col. 2, lines 1-10).
Regarding claim 16, Iwao teaches the PTC heating module, wherein the second main surface (top) is divided into the contact area (area covered by the electrode 33 and/or conductive coating 21) and a rest area (area not covered by the electrode 33 and/or conductive coating 21).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Vekeman as applied to claim 12 above, and further in view of Huang.
Regarding claim 17, Iwao teaches the claimed invention except for the clearance distance or creepage distance is at least 1.5 times the thickness of the at least one PTC thermistor element.
Huang teaches a PTC thermistor having a creepage distance being at least 1.5 times (the upper and lower incline for increasing creepage distance is between 20-80 degrees1.; page 2, 5th paragraph) the thickness of the thermistor (2mm thickness; under the heading of Concrete Example) for the purpose of improving the thermistor voltage withstand characteristics (page 3, 1st paragraph).  
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Huang with Iwao, since controlling the creepage distance allows controlling the voltage withstand characteristics of the thermistor. 

Regarding claim 19, Iwao teaches the PTC heating module wherein a part of one of the at least one first contact electrode and the at least one second contact electrode that is not in contact with the contact area (electrode 29 is not in contact with the contact area [conductive coating 21 and/or 22) with of a corresponding main surface is disposed at a distance from the corresponding main surface (electrode 29 [a part of the first electrode] is located at a distance from the top surface [main surface] of the thermistor A; see figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al., Okumura et al., Childers et al., Van Bokestal et al., Herbst et al., Oya et al., Katsuki et al., and Yu et al., teach PTC thermistor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KYUNG S LEE/Primary Examiner, Art Unit 2833